DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 07/28/2022, has been entered.
Claims 2-77, 79-89, 91-93, 95-96, 99-103, 106-107, 109-111, 114-121 have been canceled.
Claims 122-127 have been added.
Claims 1, 78, 90, 94, 97-98, 104-105, 108, 112-113, 122-127 are pending and currently under examination as they read on a method for reducing the risk of mortality comprising administering a PCSK9 antibody.

	This Office Action will be in response to Applicant’s argument / amendment, filed 07/28/2022.
	The Rejections of Record can be found in the previous Office Action, mailed 02/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 78, 90, 94, 97-98, 104-105, 108, 112-113, 122-127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessac et al. (US 2015/0284473 A1, cited in IDS) as evidenced by the instant specification.
Applicant’s argument and amendment have been considered in full and have not been found convincing to overcome the rejection of record.  The rejection of record can be found in the previous Office Action, mailed 02/28/2022.
Applicant argues that Bessac does not disclose a method for reducing all-cause death in the type of patient specified in the claims.
This is not convincing because, as previously noted in the rejection of record, Bessac taught the patient specified in the claims, (i.e., having LDL-C level greater than or equal to 100 mg/dL and had an acute coronary syndrome event (see, e.g., paragraphs [0107]-[0110] and [0172])).  Under the broadest reasonable interpretation, Bessac’s treatment of administering the same antibody to the same patient would necessarily reduce the all-cause death in the patient.
Furthermore, it is noted that the preamble in present claims (i.e., reducing the risk of all-cause death) is an expression of purpose and intended result and as such are non-limiting, since language does not result in manipulative difference in steps of claims. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. In re Hirao 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim.
By disclosing the same administering step to the same patient, the prior art anticipates the present claims.
Therefore, the rejection is maintained as it applies to amended and newly added claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 78, 90, 94, 97-98, 104-105, 108, 112-113, 122-127 rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of U.S. Patents in view of Bessac et al. (US 2015/0284473 A1).
U.S. Patent
Claims 
9561155 
1-25
9550837 
1-10
10772956 
1-17
10544232 
1-16
10494442 
1-20
10428157 
1-13
10111953 
1-12
10076571 
1-25


The above mentioned patent claims disclosed a method of administering anti-PCSK9 antibody, alirocumab, in patients for treatments of various conditions such as hypercholesterolemia, elevated lipoprotein(a), atherosclerosis formation, need for lipoprotein apheresis, etc.  Even though the patent claims did not explicitly recite reducing the risk of mortality, by administering the same antibody one would necessarily reduce the risk of mortality.  Moreover, it would have been obvious to one of ordinary skill in the art to use the method disclosed by the patent claims for reducing the risk of mortality in high CV risk patients because PCSK9 is been well known in the art to be associated with coronary heart disease risk before the effective filing date of the claimed invention.  For example, Bessac et al. taught selecting patients who have had acute coronary event and PAD and/or CeVD or CABG for alirocumab treatment study to assess CV risk reduction (see above 102 rejection).  Upon reading the patent claims and teachings of Bessac, one of ordinary skill in the art would have been motivated to use the methods disclosed by the patent claims for reducing risk of mortality in high CV risk patients.  Moreover, one of ordinary skill in the art would have good reasons to select patients who are statin intolerant or non-responsive to statin because these patients in combination of their high cholesterol levels, are inherently at high CV risk.  Furthermore, in view of the CV risk reduction seen in patients treated by alirocumab, one of ordinary skill in the art would also have been motivated to administer the antibody therapy for more than 1 year.
Therefore, the patent claims in view of Bessac et al. would render obvious of the present claims.
Applicant argues that at the time of the invention that it was not predictable whether administering any PCSK9 inhibitor would have reduced all-cause mortality in patient.  In response, it is first noted that “obviousness can be established for achieving the claimed product for different reasons and the prior art/examiner does not need to know all of the properties of the claimed invention” In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990); however there must be some suggestion or motivation.  Therefore, the reason or motivation to combine may often suggest doing what the inventor has done, but for a different purpose or to solve a different problem than that asserted by the inventor. See MPEP 2144.  Given Bessac’s clear teaching of administering the same antibody to the same patient, one of ordinary skill in the art would have been motivated to use the method taught by Bessac.
Therefore, the rejection is maintained as it applies to amended and newly added claims.

Claims 1, 78, 90, 94, 97-98, 104-105, 108, 112-113, 122-127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of copending Applications in view of Bessac et al. (US 2015/0284473 A1).
Co-pending Applications 
claims
14511975
1, 61, 63-72 74 75 77 79-83
14657192
1, 45-52, 54-60, 62-63, 65-76
16662313
92-102
16707492
93-109
16415837
79-86
16365317
30-45
16022255
1-10


The above mentioned co-pending claims disclosed a method of administering anti-PCSK9 antibody, alirocumab, in patients for treatments of various conditions such as hypercholesterolemia.  Even though the co-pending claims did not explicitly recite reducing the risk of mortality, by administering the same antibody one would necessarily reduce the risk of mortality.  Moreover, it would have been obvious to one of ordinary skill in the art to use the method disclosed by the patent claims for reducing the risk of mortality in high CV risk patients because PCSK9 is been well known in the art to be associated with coronary heart disease risk before the effective filing date of the claimed invention.  For example, Bessac et al. taught selecting patients who have had acute coronary event and PAD and/or CeVD or CABG for alirocumab treatment study to assess CV risk reduction (see above 102 rejection).  Upon reading the patent claims and teachings of Bessac, one of ordinary skill in the art would have been motivated to use the methods disclosed by the patent claims for reducing risk of mortality in high CV risk patients.  Moreover, one of ordinary skill in the art would have good reasons to select patients who are statin intolerant or non-responsive to statin because these patients in combination of their high cholesterol levels, are inherently at high CV risk.  Furthermore, in view of the CV risk reduction seen in patients treated by alirocumab, one of ordinary skill in the art would also have been motivated to administer the antibody therapy for more than 1 year.
Therefore, the co-pending claims in view of Bessac et al. would render obvious of the present claims.
This is a provisional nonstatutory double patenting rejection.
Applicant’s request to hold the rejection in abeyance has been noted.  The rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        October 3, 2022